DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu et al. (US Publication Number 2013/0135344 A1, hereinafter “Stirbu”) in view of Akselrod et al. (US Publication Number 2017/0208109 A1, hereinafter “Akselrod”).

(1) regarding claim 1:
As shown in fig. 1, Stirbu et al. disclosed a user node (101, fig. 1, User Equipment) comprising: 
at least one processing unit (703, processor); and 
at least one memory (705, memory), wherein the at least one memory comprises program instructions that are executed on the at least one processing unit (para. [0067], note that the runtime module 205 and/or the services platform 113 perform all or parts of the process 400 and are implemented in, for instance, a chip set including a processor and a memory as shown FIG. 7) to cause the user node to: 
obtain location information of the user node (para. [0030], note that a user utilizes an application (e.g., a mapping application) on the user device to submit a request to one or more services for a preview (e.g., AR) of a physical location which may comprise one or more contents. Also see para. [0054]); 
automatically generate a request comprising the location information (para. [0031], note that the network server application processes and/or facilitates a processing of the request to cause, at least in part, an execution of the web application at a service that is remote to the web client wherein the execution of the web application is based). 
transmit the request to a network node for program content associated with the location information (para. [0031], note that  web server (e.g., cloud-based, web-based) receives the request from the user device, submits the request for execution to one or more services and/or executes one or more portions of the request at the receiving server. In various embodiments, the execution of the request may cause the executing server to request further information items (e.g., images, content, texture, mapping information, user device information, etc.) from the user and/or from other servers within the network); and 
receive from the network node a response comprising program content provider information comprising content description of one or more program content providers associated with the location information (para. [0032], note that a preview (e.g., AR, MR, etc.) including one or more images and/or a sequence of one or more images along with location information are rendered for presentation at the user device via a user interface (UI) application wherein information related to the UI and user device are included in the user request), and 
detect a change in the location information of the user node (para. [0040], note that as the user moves the device, the view in the AR display and the displayed objects change dynamically based on the movement). 
Stirbu disclosed most of the subject matter as described as above except for specifically teaching network address information; and automatically transmit a new request comprising the changed location information to the network node for program content associated with the changed location information. 
However, Akselrod disclose network address information (para. [0033], note that the mobile terminal 16 can use the IP address to request the location-based information from the content server 20); and automatically transmit a new request comprising the changed location information to the network node for program content associated with the changed location information (para. [0013], note that if augmented reality program 112 determines there are two or more users in the same location, then augmented reality program 112 simulcasts the data stream to the devices in the same location, such that when augmented reality program 112 transmits, or uploads, an augmented reality data stream to the devices, users in the same location see the same augmented reality information at the same time. As the users of the devices move to different locations, augmented reality program 112 receives the new location and proceeds to upload location based augmented reality data streams to the devices).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose network address information; and automatically transmit a new request comprising the changed location information to the network node for program content associated with the changed location information. The suggestion/motivation for doing so would have been in order to enhance an augmented reality user experience by providing consistent and collaborative viewing by a plurality of users based on the users' location (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Akserlrod to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Stirbu further disclosed the user node of claim 1, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: submit a request for program content to at least one of the program content providers based on the network address information (para. [0061], note that the user may select the viewpoint based on conventional means of searching a map or 3D map (e.g., by selecting a starting point and traversing the map or entering location coordinates, such as GPS coordinates or an address, of the viewpoint)); and receive from the at least one of the program content providers program content in response to the request (para. [0061], note that a user device executing a web client has one or more display capabilities wherein the capability information (e.g., width and height) may be included in the user request for the preview). 

(3) regarding claim 3:
Stirbu further disclosed the user node of claim 2, wherein the program content comprises an executable program and geographical coordinates (para. [0042], note that the mapping display of the system include information about the user's location (e.g., map coordinates)), and wherein the program instructions that are executed on the at least one processing unit further cause the user node to: execute the executable program that creates executed program content (para. [0043], note that content and POI information may also include or be associated with maps, satellite images, street and path information, signing information associated with maps, objects and structures associated with the maps, information about people and the locations of people, places of interest, associated metadata, coordinate information associated with the information, three-dimensional models of the environment, etc., or a combination thereof); and composite the executed program content based on the geographical coordinates into a single augmented reality scene with a volumetric compositor (para. [0043], note that POIs may also include virtual objects/artifacts that can be visualized only in AR and/or MR applications wherein examples of such virtual artifacts can include virtual billboards, virtual signs, virtual moving objects (e.g., trucks, cars, planes, trains, etc.) and the like that may display one or more images and/or advertisements). 

(4) regarding claim 4:
Stirbu further disclosed the user node of claim 3, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: composite notifications associated with the user node on top of the augmented reality scene as an overlay (para. [0045], note that the user interface may display a hybrid physical and virtual environment where 3D objects from the map database 111 are placed superimposed on top of a live (e.g., via a camera of the UE 101) or pre-recorded image (e.g., a 360.degree. panoramic picture) of a corresponding location). 

(5) regarding claim 5:
Stirbu further disclosed the user node of claim 1, wherein the program instructions that are executed on the at least one processing unit farther cause the user node to: filter the received program content provider information based on a content policy associated with the user node (para. [0065], note that the AR application 107 may determine what mapping information to present based on user preferences or other system parameters or settings (e.g., a default setting).). 

(6) regarding claim 7:
Stirbu further disclosed the user node of claim 1, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: predict a change in the location information; and automatically transmit a new request comprising the predicted location information to the network node for program content associated with the predicted location information (para. [0040], note that if the compass heading or information changes but the location (e.g., latitude and longitude) of the device remains the same, the system 100 and/or the web client can select a new portion of the rendering to display that corresponds to the new orientation information. For example, in an AR display, the system 100 displays a live camera view of the surrounding location and supplements with the live image with information (e.g., pictures, media, text labels, descriptions, etc.) relevant to each object in a real time manner). 

(7) regarding claim 8:
Stirbu further disclosed the user node of claim 6, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: automatically unload program content associated with earlier location information in response to the changed location information (para. [0041], note that any required augmented reality applications (e.g. City Scene) can be centrally updated at web/cloud servers without a need to distribute the applications to clients/user devices). 

(8) regarding claim 9:
Stirbu further disclosed the user node of claim 1, wherein the location information comprises geographical coordinates obtained with at least one of a Global Navigation Satellite System (GNSS), a Wi-Fi based positioning technique or a cellular positioning technique (para. [0047], note that the communication network 105 of system 100 includes one or more networks a cellular network and may employ various technologies including enhanced data rates for global evolution (EDGE), general packet radio service (GPRS), global system for mobile communications (GSM), Internet protocol multimedia subsystem (IMS), universal mobile telecommunications system (UNITS), etc., as well as any other suitable wireless medium, e.g., worldwide interoperability for microwave access (WiMAX), Long Term Evolution (LTE) networks, code division multiple access (CDMA), wideband code division multiple access (WCDMA), wireless fidelity (WiFi), wireless LAN (WLAN)). 

(9) regarding claim 10:
Stirbu disclosed most of the subject matter as described as above except for specifically teaching wherein the location information comprises a geographical zone identifier identifying a geographical zone associated with geographical coordinates. 
However, Akserlrod disclosed wherein the location information comprises a geographical zone identifier identifying a geographical zone associated with geographical coordinates (para. [0014], note that database 114 may also store location coordinates that correspond to the augmented reality data such that the data is associated with a particular geographic location.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the location information comprises a geographical zone identifier identifying a geographical zone associated with geographical coordinates. The suggestion/motivation for doing so would have been in order to enhance an augmented reality user experience by providing consistent and collaborative viewing by a plurality of users based on the users' location (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Akserlrod to obtain the invention as specified in claim 10.

(10) regarding claim 12:
Stirbu disclosed most of the subject matter as described as above except for specifically teaching wherein the location information comprises geographical coordinates or one or more geographical zone identifiers. 
However, Sylvain disclosed wherein the location information comprises geographical coordinates or one or more geographical zone identifiers (para. [0020], note that a close association between a local wireless zone in which communications with the mobile terminal are possible and a content server, so that a mobile terminal entering the local wireless zone can readily access the content server and receive the location-based information).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the location information comprises geographical coordinates or one or more geographical zone identifiers. The suggestion/motivation for doing so would have been in order to allow mobile terminals to exchange location-based information upon entering a local wireless zone established by an access point (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Sylvain to obtain the invention as specified in claim 12.

The proposed rejection of Stirbu and Sylvain, as explained in claim 1 renders obvious the steps of the method of claim 13 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu et al. (US Publication Number 2013/0135344 A1, hereinafter “Stirbu”) and Sylvain (US Publication Number 2005/0148342 A1), further in view of Akselrod et al. (US Publication Number 2017/0208109 A1, hereinafter “Akselrod”).

(1) regarding claim 11:
As shown in fig. 1, Stirbu et al. disclosed a user node (101, fig. 1, User Equipment) comprising: 
at least one processing unit (703, processor); and 
at least one memory (705, memory), wherein the at least one memory comprises program instructions that are executed on the at least one processing unit (para. [0067], note that the runtime module 205 and/or the services platform 113 perform all or parts of the process 400 and are implemented in, for instance, a chip set including a processor and a memory as shown FIG. 7) to cause the user node to: 
receive program content provider information from a plurality of program content providers, the program content provider information comprising geographical coordinates, network address information and a content description of content provided by the program content providers (para. [0032], note that a preview (e.g., AR, MR, etc.) including one or more images and/or a sequence of one or more images along with location information are rendered for presentation at the user device via a user interface (UI) application wherein information related to the UI and user device are included in the user request); 
receive from a user node a request comprising location information of the user node for program content associated with the location information (para. [0030], note that a user utilizes an application (e.g., a mapping application) on the user device to submit a request to one or more services for a preview (e.g., AR) of a physical location which may comprise one or more contents); 
Stirbu disclosed most of the subject matter as described as above except for specifically teaching to obtain information about a plurality of zones, each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier; determine one or more zones based on the location information; transmit program content provider information associated with the one or more zones to the user node; and receive from the user node a new request comprising a charge in the location information; detect a new one or more zone based on the changed location information; and transmit the program content provider information associated with the new one or more zones to the user node.
However, Sylvain disclosed to obtain information about a plurality of zones (para. [0005], note that the presence of the mobile terminal in the local wireless zone is detected), each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier (para. [0005], note that the server is associated with the local wireless zone. In one embodiment, an IP address is provided to the mobile terminal, which can use the IP address to access the location-based information. If the mobile terminal is within multiple local wireless zones at any given time, location-based information for a particular local wireless zone may be selected); determine one or more zones based on the location information (para. [0005], note that the mobile terminal will then establish communications with the access point for the selected local wireless zone, and request the location-based information from the associated server); and transmit program content provider information associated with the one or more zones to the user node (para. [0045], note that on the transmit side, the baseband processor 58 receives digitized data, which may represent voice, data, or control information, from the control system 60, which it encodes for transmission. The encoded data is output to the transmitter 52, where it is used by a modulator 72).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose to obtain information about a plurality of zones, each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier; determine one or more zones based on the location information; and transmit program content provider information associated with the one or more zones to the user node. The suggestion/motivation for doing so would have been in order to allows mobile terminals to exchange location-based information upon entering a local wireless zone established by an access point (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Sylvain to obtain the invention as specified in claim 11.
In addition to that, Akselrod disclosed receive from the user node a new request comprising a change in the location information (para. [0013], note that as the users of the devices move to different locations, augmented reality program 112 receives the new location and proceeds to upload location based augmented reality data streams to the devices); detect a new one or more zone based on the changed location information (para. [0024], note that cations corresponding to specific augmented reality streams are pre-defined and stored in database 114. Augmented reality program 112 determines when a user moves from one pre-defined region or location to another pre-defined region or location. If augmented reality program 112 determines the user is in a different location (“yes” branch, decision block 216), then augmented reality program 112 returns to step 208 to determine the user's new location); and transmit the program content provider information associated with the new one or more zones to the user node (para. [0023], note that if augmented reality program 112 determines more than one device is not in the same location (“no” branch, decision block 210), then augmented reality program 112 uploads an augmented reality data stream (step 214). As discussed with respect to step 212, augmented reality program 112 uploads the location based augmented reality data stream to the device using static or dynamic uploading techniques).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose to receive from the user node a new request comprising a charge in the location information; detect a new one or more zone based on the changed location information; and transmit the program content provider information associated with the new one or more zones to the user node. The suggestion/motivation for doing so would have been in order to enhance an augmented reality user experience by providing consistent and collaborative viewing by a plurality of users based on the users' location (para. [0005]). Therefore, it would have been obvious to combine Stirbu, Sylvain with Akserlrod to obtain the invention as specified in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. (US Publication Number 2011/0187744 A1) disclosed a method for providing an augmented reality are capable of providing environment information data in a direction viewed by a user from a current position. The server for providing an augmented reality manages information data to be provided to the terminal in a database according to a section.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674